Citation Nr: 1111502	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  03-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as a major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1973 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's claim for service connection for a major depressive disorder.  He perfected an appeal as to that determination.

In June 2004, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.  

Subsequently, in an unappealed April 2005 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  In July 2009, the Veteran submitted a request to reopen his claim for service connection for PTSD that was denied by the RO in a December 2009 rating decision.  In January 2010, the Veteran submitted a timely notice of disagreement as to the RO's determination, and a statement of the case was issued in December 2010.  The Veteran then submitted additional evidence evidently regarding that claim. 

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symtoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symtoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symtoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, and Clemons, and to afford the Veteran the greatest due process, the Board has recharacterized his psychiatric disorder claim as indicated on the title page.   

In December 2010, the Veteran filed a formal claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) and increased ratings for his service-connected right elbow and lumbosacral strain disabilities.  While the RO completed some development on these claims (see December 7, 2010 letter), they have not yet been adjudicated.  Thus, the Veteran's claims for a TDIU and increased ratings for right elbow and lumbosacral strain disabilities are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Veteran, through his service representative, requested an opportunity to present testimony before a Veterans Law Judge at an in-person hearing to be conducted at the Montgomery VA RO.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Hence, the RO must schedule the Veteran for a personal hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing at the Montgomery, Alabama, RO, before a Veterans Law Judge.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


